The plaintiff in error, hereinafter called defendant, was convicted in the county court of Stephens county on a charge of having possession of intoxicating liquor with intent to sell, and sentenced to serve a term of 90 days in jail, and to pay a fine of $250. *Page 7 
The evidence discloses that certain officers, with a search warrant, upon premises in the possession of defendant, found 140 bottles of choc beer which they testified was intoxicating. This was hidden in a stack some distance from the house, but at the house other bottles of the same kind were found, and a half dozen bottles of beer in the garage at the house, and three sacks of empty bottles were also found hidden in the stack.
The defendant did not take the stand. The case was tried in August, 1924, and appeal was lodged in this court on the 31st day of February, 1925. No briefs have been filed in behalf of the defendant, and no oral argument made. We find no jurisdictional error, and the evidence reasonably supports the verdict and judgment.
The case is affirmed.
BESSEY, P.J., and DOYLE, J., concur.